      9:20-cv-02427-RMG          Date Filed 10/26/20       Entry Number 14        Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

Michael Hamm,                           )
                                        )
        Plaintiff,                      )
                                        )              Civil Action No. 9:20-2427-RMG
        vs.                             )
                                        )
Commissioner of Social Security and the )
State of South Carolina,                )              ORDER
                                        )
        Defendants.                     )
____________________________________)

       Plaintiff brought this action pro se in the Richland County Court of Common Pleas. The

Commissioner of Social Security and the State of South Carolina removed this case to this Court

and then moved to dismiss this action. (Dkt. Nos. 4, 5). The Magistrate Judge, who was

responsible for handling pretrial matters, issued a Roseboro Order, advising the Plaintiff of the

importance of dispositive motions and the need to file an adequate response. (Dkt. No. 9, 10).

Plaintiff filed no response to the motion to dismiss. Thereafter, the Magistrate Judge filed a

Report and Recommendation recommending that the action be dismissed without prejudice for

the Plaintiff’s failure to prosecute. (Dkt. No. 12). Plaintiff filed no objections to the Report and

Recommendation.

                                          Legal Standard

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a de novo

determination of those portions of the Report and Recommendation to which specific objection




                                                 -1-
      9:20-cv-02427-RMG          Date Filed 10/26/20      Entry Number 14        Page 2 of 3




is made. The Court may accept, reject, or modify, in whole or in part, the recommendation of

the Magistrate Judge. 28 U.S.C. § 636(b)(1).

         The role of the federal judiciary in the administrative scheme established by the Social

Security Act is a limited one. The Act provides that the “findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. §

405(g). “Substantial evidence has been defined innumerable times as more than a scintilla, but

less than preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). This

standard precludes de novo review of the factual circumstances that substitutes the Court’s

findings of fact for those of the Commissioner. Vitek v. Finch, 438 F.2d 1157, 1157 (4th Cir.

1971).

         Although the federal court’s review role is a limited one, “it does not follow, however,

that the findings of the administrative agency are to be mechanically accepted. The statutorily

granted right of review contemplates more than an uncritical rubber stamping of the

administrative action.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). Further, the

Commissioner’s findings of fact are not binding if they were based upon the application of an

improper legal standard. Coffman v. Bowen, 829 F.2d 514, 519 (4th Cir. 1987).

                                             Discussion

         The Magistrate Judge ably summarized the record in this matter and Plaintiff’s failure to

prosecute the case and to object to the motions to dismiss. Further, Plaintiff has failed to file an

objection to the Report and Recommendation. Based upon the foregoing, the Court ADOPTS

the Report and Recommendation of the Magistrate Judge (Dkt. No. 12) as the order of the Court,

AFFIRMS the decision of the Commissioner, and DISMISSES this action without prejudice.


                                                 -2-
     9:20-cv-02427-RMG       Date Filed 10/26/20    Entry Number 14       Page 3 of 3




       AND IT IS SO ORDERED.



                                                S/ Richard Mark Gergel
                                                Richard Mark Gergel
                                                United States District Judge



Charleston, South Carolina
October 26, 2020




                                          -3-
